                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

ANGELA L. MARTIN,                                  )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 2:18CV43 HEA
                                                   )
MISSOURI DEPT. OF CORR., et al.,                   )
                                                   )
               Defendants.                         )

                            OPINION, MEMORANDUM AND ORDER

       On March 1, 2019, summons for defendant Jack Wright was returned unexecuted for the

second time in this action. The first time, the Missouri Attorney General’s Office refused to waive

service with respect to defendant Wright, noting that he no longer worked for the Missouri

Department of Corrections. [Doc. #12]. The second time, the U.S. Marshal’s Office was unable to

attain service on defendant Wright at his last known address provided by the Missouri Attorney

General’s Office. [Doc. #19, #21 and #23]. Consequently, service cannot be effectuated on

defendant Wright until plaintiff provides the Court with an updated address for this defendant.

       Accordingly,

       IT IS HEREBY ORDERED that, no later than twenty-one days from the date of this

Memorandum and Order, plaintiff shall provide the Court with an address at which service can

be effectuated on defendant Jack Wright. Plaintiff’s failure to do so will result in a dismissal of this

action against defendant Wright, without prejudice.

       Dated this 5th day of March, 2019




                                               ___________________________________
                                                   HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE
